DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The specification appears to be a direct translation of a Chinese patent application, and as such the disclosure should be carefully reviewed to ensure that any, and all, grammatical, idiomatic, and spelling or other minor errors are corrected.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following elements must be shown or the features canceled from the claims:
The tube hole must of claims 2, 5 and 7;
The mounting hole of claim 7; and 
The buckle wall of claim 8.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “56” has been used to designate both the pressing button and the pressing buckle [paragraph 0069].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
With respect to claims 1, 5, 6 and 11, the use of the term “height adjustable controller” fails to meet the enablement requirement as it is unclear how the height adjustable controller [2] adjusts the height of anything.  It is unclear what height is adjusted or how this adjustment takes place.
With respect to claims 1 and 5, the use of the term “steering gear” fails to meet the enablement requirement as the terms “steering” and “gear” have acquired a standard meaning in the art and that standard meaning has no relation to the “steering gear” [element number 3 in the drawings] element which is described in the specification and illustrated in the drawings.  
Gear is defined as one of a set of toothed wheels that work together to alter the relation between the speed of a driving mechanism (such as the engine of a vehicle or the crank of a bicycle) and the speed of the driven parts (the wheels).
Steering is defined as 1 : to control the course of : direct especially : to guide by mechanical means (such as a rudder) 2 : to set and hold to (a course) intransitive verb. 1 : to direct the course (as of a ship or automobile) 2 : to pursue a course of action.
It appears element 3 in the drawings is best described as a ball and socket joint.
With respect to claim 2, the use of the term “gland” fails to meet the enablement requirement as the term “gland” has acquired a standard meaning in the art and that standard meaning has no relation to the “gland” [element number 312 in the drawings] element which is described in the specification and illustrated in the drawings.  
Gland is defined as an organ in the human or animal body which secretes particular chemical substances for use in the body or for discharge into the surroundings.
It appears element 312 in the drawings is best described as a cap, lid or covering.
Claims 3-4 and 6-11 fails to meet the enablement requirement as depending from claim 1, 2 and 5, above, which fails to meet the enablement requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims appear to be a direct translation of the claims of a Chinese patent application, and as such the claims should be carefully reviewed to ensure that any, and all, grammatical, idiomatic, and spelling or other minor errors are corrected.
With respect to claims 1, 5, 6 and 11, the use of the term “height adjustable controller” is unclear and indefinite as it is unclear how the height adjustable controller [2] adjusts the height of anything.  It is unclear what height is adjusted or how this adjustment takes place.
With respect to claims 1 and 5, the use of the term “steering gear” [claim 1, line 2; claim 5, line 6] is unclear and indefinite as the terms “steering” and “gear” have acquired a standard meaning in the art and that standard meaning has no relation to the “steering gear” [element number 3 in the drawings] element which is described in the specification and illustrated in the drawings.  
Gear is defined as one of a set of toothed wheels that work together to alter the relation between the speed of a driving mechanism (such as the engine of a vehicle or the crank of a bicycle) and the speed of the driven parts (the wheels).
Steering is defined as 1 : to control the course of : direct especially : to guide by mechanical means (such as a rudder) 2 : to set and hold to (a course) intransitive verb. 1 : to direct the course (as of a ship or automobile) 2 : to pursue a course of action.
It appears element 3 in the drawings is best described as a ball and socket joint.
Also, with respect to claim 1:
1)  The limitations “a positioning ring and a spring and a tray all mounted on the seat body” [lines 4-5] is unclear.  Should the limitation read --a positioning ring and a spring and a tray all mounted in the seat body--?
2)  The limitation “the light source is connected to the light source” [line 6] is unclear and indefinite; and 
3)  The limitation “a center of the steering ball is located in the first through hole, a part of the steering ball is located in the first through hole” [lines 12-13] is indefinite and confusing.
 With respect to claim 2:
1)  The use of the term “gland” is unclear and indefinite as the term “gland” has acquired a standard meaning in the art and that standard meaning has no relation to the “gland” [element number 312 in the drawings] element which is described in the specification and illustrated in the drawings.  
Gland is defined as an organ in the human or animal body which secretes particular chemical substances for use in the body or for discharge into the surroundings.
It appears element 312 in the drawings is best described as a cap, lid or covering; and 
2)  The “tube hole” [line 3] does not have proper antecedent basis.
Claims 3-4 are indefinite as depending from indefinite claims.
With respect to claim 5, it is unclear if the tube hole [line 6] and the panel hole [line 7] are the same element.
Claim 6 is indefinite as depending from an indefinite claim.
With respect to claim 7, the mounting hole [line 5] is unclear as it has not been shown in the drawings.
With respect to claim 8:
1)  The limitation “an inner wall of the first wire clamping tooth groove and an inner wall of the second wire clamping tooth groove are enclosed to form a wire clamping groove” is unclear.  It is unclear what encloses the two inner walls.
2) It is unclear if the pressing button [line 14] and the pressing buckle [line 18] are the same element 
3)  The buckle wall [line 20] does not have proper antecedent basis.
Claims 9-11 are indefinite as depending from indefinite claims.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mehdi et al. (2018/0340646) disclose a light fixture [500] having a lighting element attached by a ball and socket joint to a stand [406] attached to a base [404].
Bao (2014/0321904) discloses a ball and socket joint.
Stathis et al. (2012/0294004) disclose a light fixture [200] having a lighting element [214 containing LEDs 218] attached by a ball and socket joint [208] to a stand [206] attached to a base [202].
Colarusso (8,967,564) disclose a light fixture [340] having a lighting element [350] attached by a ball and socket joint [300] to a stand [302].
Daicos (8,393,749) disclose a mirror [20] attached by a ball [46] and socket [45] joint to a height adjustable stand [43, 44] attached to a base [32].

Allowable Subject Matter
As best understood, claims 1-11 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a)/(b) or 35 U.S.C. 112 (pre-AIA ), 1st/2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA K TSO/Primary Examiner, Art Unit 2875